   Case 3:21-cv-00820-E Document 9 Filed 04/22/21       Page 1 of 3 PageID 292



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

SARA RANA               §
        Plaintiff,      §
                        §                           Case 3:21-cv-00820-E
v.                      §
                        §
UT SOUTHWESTERN MEDICAL §                           (JURY DEMANDED)
CENTER                  §
                        §
        Defendant       §

            UNOPPOSED MOTION TO ABATE PROCEEDINGS

TO THE HONORALBLE ADA BROWN.

      Comes now Sara Rana, Plaintiff in the above styled and numbered cause and

files this Unopposed Motion to Abate Proceedings.

                                         I.

      Plaintiff filed the present cause alleging violations of 42 U.S.C. § 12132-34

of the Americans with Disabilities Act and section 504 of the Rehabilitation Act of

1973. Ms. Rana requested a Temporary Restraining Order, Temporary Injunction,

and Damages. Ms. Rana was seeking injunctive relief to allow her to sit for the Step

1 of the USMLE.

                                        II.

      Pursuant to the agreement made in Exhibit 1, the parties have agreed to abate

the present matter until August 30, 2021, allowing Plaintiff time to recover

                                         1
   Case 3:21-cv-00820-E Document 9 Filed 04/22/21              Page 2 of 3 PageID 293



sufficiently and take the USMLE Step 1 Exam on June 29, 2021. At which time the

parties shall report to the court on the status of the case.

      Wherefore, premises considered Plaintiff Sara Rana prays that the Court grant

this Unopposed Motion to Abate.



                                                Respectfully Submitted,

                                         By:    /S/ Christopher L. Tritico
                                                Christopher L. Tritico
                                                Lead Counsel in Charge
                                                TRITICO RAINEY, PLLC
                                                Fed Bar No. 52636
                                                State Bar No. 20232050
                                                ctritico@triticorainey.com
                                                Ron S. Rainey
                                                Fed Bar No. 10076
                                                State Bar No. 16484425
                                                rrainey@triticorainey.com
                                                1523 Yale Street
                                                Houston, Texas 77008
                                                (713) 581-3399 Telephone
                                                (713) 581-3360 Facsimile


                                                GIANA ORTIZ
                                                Local Counsel
                                                State Bar No. 24053824
                                                gortiz@ortizlawtx.com
                                                1304 West Abram Street, Suite 100
                                                Arlington, Texas 76013
                                                817-861-7984 Telephone
                                                817-549-7358 Facsimile
                                                Attorneys for Plaintiff Sara Rana



                                            2
   Case 3:21-cv-00820-E Document 9 Filed 04/22/21        Page 3 of 3 PageID 294




                      CERTIFICATE OF CONFERENCE
      Counsel for Plaintiff conferred with Counsel for Respondent on April 16,

2021 and Counsel for Respondent is Unopposed to the Motion.

                                       By:    /s/ Christopher L. Tritico
                                              Christopher L. Tritico




                          CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing has been

forwarded to all attorneys via the Court’s electronic notification system on this the

22nd day of April 2021.



                                              /s/ Christopher L. Tritico
                                              Christopher L. Tritico




                                          3
